

 
 
EXHIBIT 10.13
 

MANAGEMENT AGREEMENT
 
AGREEMENT made as of the 29th day of April, 2011 among CERES MANAGED FUTURES
LLC, a Delaware limited liability company (“CMF”), TACTICAL DIVERSIFIED FUTURES
FUND L.P., a New York limited partnership (the “Partnership”) and ALTIS PARTNERS
(JERSEY) LIMITED, a States of Jersey, Channel Islands corporation (“Altis” or
the “Advisor”).
 
W I T N E S S E T H :
 
WHEREAS, CMF is the general partner of TACTICAL DIVERSIFIED FUTURES FUND L.P., a
limited partnership organized for the purpose of speculative trading of
commodity interests, including futures contracts, options, swaps and forward
contracts with the objective of achieving substantial capital appreciation, such
trading to be conducted directly or through an investment in CMF ALTIS PARTNERS
MASTER FUND L.P., a New York limited partnership (the “Master Fund”) of which
CMF is the general partner and Altis is the advisor; and
 
WHEREAS, the limited partnership agreement of the Partnership dated as of
December 3, 2002 (as amended on May 31, 2009) (the “Limited Partnership
Agreement”) permits CMF to delegate to one or more commodity trading advisors
CMF’s authority to make trading decisions for the Partnership; and
 
WHEREAS, the Advisor is regulated in the conduct of investment business as an
investment manager (“Investment Manager”) in the States of Jersey, Channel
Islands by the Jersey Financial Services Commission (“JFSC”), and is registered
as a commodity trading advisor in the U.S.A. with the Commodity Futures Trading
Commission (“CFTC”) and is a member of the National Futures Association (“NFA”);
and
 
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;
 
NOW, THEREFORE, the parties agree as follows:
 
1. DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it from
time to time by CMF in commodity interests, including commodity futures
contracts, options and forward contracts.  The Advisor may also engage in swaps
transactions and other derivatives transactions on behalf of the Partnership
with the prior approval of CMF.  All such trading on behalf of the Partnership
shall be in accordance with the trading policies set forth in the Partnership’s
Private Placement Offering Memorandum and Disclosure Document dated January 7,
2011, as supplemented (the “Memorandum”), and as such trading policies may be
changed from time to time upon receipt by the Advisor of prior written notice of
such change and pursuant to the trading strategy selected by CMF to be utilized
by the Advisor in managing the Partnership’s assets.  CMF has initially selected
the Advisor’s Global Futures Portfolio Program (the “Program”), as described in
the Disclosure Document (defined below), to manage the Partnership’s assets
allocated to it.  Any open positions or other investments at the time of receipt
of such notice of a change in trading policy shall not be deemed to violate the
changed policy and shall be closed or sold in the ordinary course of
trading.  The Advisor may not deviate from the trading policies set forth in the
Memorandum without the prior written consent of the Partnership given by
CMF. The Advisor makes no representation or warranty that the trading to be
directed by it for the Partnership will be profitable or will not result in
losses.
 
 
 

--------------------------------------------------------------------------------

 
(b) CMF acknowledges receipt of the Advisor’s disclosure document for Qualified
Eligible Persons (as defined in CFTC Rule 4.7) dated January, 2011 (the
“Disclosure Document”).  All trades made by the Advisor for the account of the
Partnership, whether directly or indirectly through the Master Fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor.  However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant or
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF.  All give-up or similar fees relating to the foregoing shall be
paid by the Partnership after all parties have executed the relevant give-up
agreements (by original, fax copy or email copy).
 
(c) The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program, as described in the Disclosure Document.  In the event the
Advisor wishes to use a trading system or methodology other than or in addition
to the Program in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives CMF prior written
notice of its intention to utilize such different trading system or methodology
and CMF consents thereto in writing.  In addition, the Advisor will provide five
days’ prior written notice to CMF of any change in the trading system or
methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would require a change in the description of
the trading strategy or methods described in the Disclosure Document or the
Memorandum, as applicable.  Further, the Advisor will provide the Partnership
with a current list of all commodity interests to be traded for the
Partnership’s account and the Advisor will not trade any additional commodity
interests for such account without providing notice thereof to CMF and receiving
CMF’s written approval.  The Advisor also agrees to provide CMF, on a monthly
basis, with a written report of the assets under the Advisor’s management
together with all other matters deemed by the Advisor to be material changes to
its business not previously reported to CMF.  The Advisor further agrees that it
will convert foreign currency balances (not required to margin positions
denominated in a foreign currency) to U.S. dollars no less frequently than
monthly.  U.S. dollar equivalents in individual foreign currencies of more than
$100,000 will be converted to U.S. dollars within one business day after such
funds are no longer needed to margin foreign positions.
 
 
 

--------------------------------------------------------------------------------

 
(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by Federal or state law or NFA rule or
order.  Notwithstanding Paragraphs 1(d) and 4(d) of this Agreement, the Advisor
shall not be required to disclose the actual trading results of proprietary
accounts of the Advisor or its principals unless CMF reasonably determines that
such disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
Federal or state law or NFA rule or order.  The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice
confidential.  Further, CMF agrees to treat as confidential any results of
proprietary accounts and/or proprietary information with respect to the
Advisor’s trading systems obtained from the Advisor.
 
(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Paragraph 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Paragraph 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.
 
(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two business days’ prior notice
to the Advisor of any reallocations or liquidations.
 
(g) The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that (i) the
Advisor will be liable to the Partnership with respect to losses incurred due to
errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership and (ii) the Advisor will be liable to the Partnership with
respect to losses incurred due to errors committed or caused by any executing
broker (other than any CMF affiliate) selected by the Advisor (it also being
understood that CMF, with the assistance of the Advisor, will first attempt to
recover such losses from the executing broker).
 
 
 

--------------------------------------------------------------------------------

 
2. INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
 
3. COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership and (ii) a monthly fee for professional
management services equal to 1/12 of 1.5% (1.5% per year) of the month-end Net
Assets of the Partnership allocated to the Advisor.
 
(b) “Net Assets” shall have the meaning set forth in Paragraph 7(d)(1) of the
Limited Partnership Agreement dated as of December 3, 2002 (as amended on May
31, 2009) and without regard to further amendments thereto, provided that in
determining the Net Assets of the Partnership on any date, no adjustment shall
be made to reflect any distributions, redemptions or incentive fees payable as
of the date of such determination.
 
(c) “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the quarter over Net Assets managed by the Advisor
at the end of the highest previous quarter, and as further adjusted to eliminate
the effect on Net Assets resulting from new capital contributions, redemptions,
reallocations or capital distributions, if any, made during the fiscal quarter
decreased by interest or other income, not directly related to trading activity,
earned on the Partnership’s assets during the fiscal quarter, whether the assets
are held separately or in margin accounts.  Ongoing expenses will be attributed
to the Advisor based on the Advisor’s proportionate share of Net
Assets.  Ongoing expenses will not include expenses of litigation not involving
the activities of the Advisor on behalf of the Partnership.  No incentive fee
shall be paid to the Advisor until the end of the first full calendar quarter of
the Advisor’s trading for the Partnership, which incentive fee shall be based on
New Trading Profits (if any) earned from the commencement of trading for the
Partnership by the Advisor through the end of the first full calendar quarter of
such trading.  Interest income earned, if any, will not be taken into account in
computing New Trading Profits earned by the Advisor.  If Net Assets allocated to
the Advisor are reduced due to redemptions, distributions or reallocations (net
of additions), there will be a corresponding proportional reduction in the
related loss carryforward amount that must be recouped before the Advisor is
eligible to receive another incentive fee.
 
(d) Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or month, as the case may be, the
quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
 
 
 

--------------------------------------------------------------------------------

 
(e) The provisions of this Paragraph 3 shall survive the termination of this
Agreement.
 
4. RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and
shareholder(s), may render advisory, consulting and management services to other
clients and accounts.  The Advisor and its officers, directors, employees and
shareholder(s) shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same information, computer programs and trading strategies,
programs or formulas which they obtain, produce or utilize in the performance of
services to CMF for the Partnership.  However, the Advisor represents, warrants
and agrees that it believes the rendering of such consulting, advisory and
management services to other accounts and entities will not require any material
change in the Advisor’s basic trading strategies and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
 
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other
accounts.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading strategies or
methods for the Partnership that are inferior to strategies or methods employed
for any other client or account and that it will not knowingly or deliberately
favor any client or account managed by it over any other client or account in
any manner, it being acknowledged, however, that different trading strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts which commence trading at different times, accounts which have
different portfolios or different fiscal years, accounts utilizing different
executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.
 
(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.
 
 
 

--------------------------------------------------------------------------------

 
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals as shall
be reasonably requested by CMF.  The Advisor presently believes and represents
that existing speculative position limits will not materially adversely affect
its ability to manage the Partnership’s account given the potential size of the
Partnership’s account and the Advisor’s and its principals’ current accounts and
all proposed accounts for which they have contracted to act as trading advisor.
 
5. TERM.  (a) This Agreement shall continue in effect until June 30, 2012.  CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  After June 30, 2012, CMF may terminate this Agreement
at any month-end upon 30 days’ notice to the Advisor.  At any time during the
term of this Agreement, CMF may elect to immediately terminate this Agreement
upon 5 days’ notice to the Advisor if (i) the Net Asset Value per unit shall
decline as of the close of business on any day to $400 or less; (ii) the Net
Assets allocated to the Advisor (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 50% or more as of the end of a
trading day from such Net Assets’ previous highest value; (iii) limited partners
owning at least 50% of the outstanding units shall vote to require CMF to
terminate this Agreement; (iv) the Advisor fails to comply with the terms of
this Agreement; (v) CMF, in good faith, reasonably determines that the
performance of the Advisor has been such that CMF’s fiduciary duties to the
Partnership require CMF to terminate this Agreement; (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership; or (vii) the Advisor fails to conform
to the trading policies set forth in the Memorandum as they may be changed from
time to time.  At any time during the term of this Agreement, CMF may elect
immediately to terminate this Agreement if (i) the Advisor merges, consolidates
with another entity, sells a substantial portion of its assets, or becomes
bankrupt or insolvent, (ii) the Advisor’s registration as a commodity trading
advisor with the CFTC or its membership in the NFA, or its registration as an
Investment Manager with JFSC or any other regulatory authority, is terminated or
suspended; or (iii) CMF reasonably believes that the Advisor has or may
contribute to any material operational, business, or reputational risk to CMF or
CMF’s affiliates.  This Agreement will immediately terminate upon dissolution of
the Partnership or upon cessation of trading by the Partnership prior to
dissolution.
 
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2012; or (iii) in the event that CMF or the
Partnership fails to comply with the terms of this Agreement.  The Advisor may
immediately terminate this Agreement if CMF’s registration as a commodity pool
operator or its membership in the NFA is terminated or suspended.
 
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Paragraph 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Paragraph 3 hereof.
 
 
 

--------------------------------------------------------------------------------

 
6. INDEMNIFICATION.  (a) (i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subparagraph (a)(iii) of this
Paragraph 6, indemnify and hold harmless the Advisor against any loss,
liability, damage, fine, penalty, obligation, cost, expense (including, without
limitation, attorneys’ and accountants’ fees, collection fees, court costs and
other legal expenses), judgments and awards and amounts paid in settlement
actually and reasonably incurred by it in connection with such action, suit, or
proceeding if the Advisor acted in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Partnership, and
provided that its conduct did not constitute negligence, intentional misconduct,
or a breach of its fiduciary obligations to the Partnership as a commodity
trading advisor, unless and only to the extent that the court or administrative
forum in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all circumstances of
the case, the Advisor is fairly and reasonably entitled to indemnity for such
expenses which such court or administrative forum shall deem proper; and further
provided that no indemnification shall be available from the Partnership if such
indemnification is prohibited by Paragraph 16 of the Limited Partnership
Agreement.  The termination of any action, suit or proceeding by judgment, order
or settlement shall not, of itself, create a presumption that the Advisor did
not act in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Partnership.
 
(ii) Without limiting subparagraph (a)(i) above, to the extent that the Advisor
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subparagraph (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
 
(iii) Any indemnification under subparagraph (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subparagraph
(i) above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses), judgments, awards and
amounts including amounts paid in settlement  incurred in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
(v) As used in this Paragraph 6(a), the term “Advisor” shall include the
Advisor, its principals, officers, directors, stockholders and employees and the
term “CMF” shall include the Partnership.
 
(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement (or any other breach of this Agreement),
or (B) as a result of any act or omission of the Advisor relating to the
Partnership if (i) there has been a final judicial or regulatory determination,
a written opinion of an arbitrator pursuant to Paragraph 14 hereof, to the
effect that such acts or omissions violated the terms of this Agreement in any
material respect or involved negligence, bad faith, recklessness or intentional
misconduct on the part of the Advisor (except as otherwise provided in Paragraph
1(g)), or (ii) there has been a settlement of any action or proceeding with the
Advisor’s prior written consent.
 
(iii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligations, cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses), judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.
 
(c) In the event that a person entitled to indemnification under this Paragraph
6 is made a party to an action, suit or proceeding alleging both matters for
which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
 
(d) None of the indemnifications contained in this Paragraph 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.
 
(e) The provisions of this Paragraph 6 shall survive the termination of this
Agreement.
 
7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a) The Advisor represents and warrants that:
 
 
 

--------------------------------------------------------------------------------

 
(i) The Disclosure Document is in full compliance with the Commodity Exchange
Act and the rules and regulations promulgated thereunder and is accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact which is necessary to make the statements
therein not misleading.  All references to the Advisor and its principals in the
Disclosure Document are accurate in all material respects and as to them the
Disclosure Document does not contain any untrue statement of a material fact or
omit to state a material fact which is necessary to make the statements therein
not misleading.  All references to the Advisor and its principals in the
Memorandum, if any, or supplement thereto will, after review and approval of
such references by the Advisor prior to the use of such Memorandum in connection
with the offering of the Partnership’s units, be accurate in all material
respects, except that with respect to any pro forma or hypothetical performance
information in such Memorandum, if any, this representation and warranty extends
only to any underlying data made available by the Advisor for the preparation
thereof and not to any hypothetical or pro forma adjustments.
 
(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, and the Disclosure Document is
based on all of the customer accounts managed on a discretionary basis by the
Advisor’s principals and/or the Advisor during the period covered by such tables
and required to be disclosed therein.  During the term of this Agreement: (x)
the Advisor will prepare performance tables that comply with all applicable CFTC
rules no less frequently than quarterly, and (y) the Advisor’s performance
tables have been examined by an independent certified public accountant and the
report thereon shall be provided to CMF.  The Advisor will have its performance
tables so examined no less frequently than annually during the term of this
Agreement.
 
(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.
 
(iv) The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of the States of Jersey, Channel Islands and has full
corporate power and authority to enter into this Agreement and to provide the
services required of it hereunder.
 
(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(vii) At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the units is required to be delivered in connection
with the offer and sale thereof, the Advisor agrees upon the request of CMF to
provide the Partnership with such information as shall be necessary so that, as
to the Advisor and its principals, such offering memorandum or prospectus is
accurate.
 
 
 

--------------------------------------------------------------------------------

 
(b) CMF represents and warrants for itself and the Partnership that:
 
(i) The Memorandum (as from time to time amended or supplemented, which
amendment or supplement shall be approved by the Advisor as to descriptions, if
any, of itself and its actual performance) does not contain any untrue statement
of a material fact or omit to state a material fact which is necessary to make
the statements therein not misleading, except that the foregoing representation
does not apply to any statement or omission concerning the Advisor in the
Memorandum, if any, which is made in reliance upon, and in conformity with,
information furnished to CMF by or on behalf of the Advisor expressly for use in
the Memorandum (it being understood that any hypothetical and pro forma
adjustments will not be furnished by the Advisor).
 
(ii) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF’s and the Partnership’s behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.
 
(v) CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
(vi) CMF is registered as a commodity pool operator and is a member of the NFA,
and it will maintain and renew such registration and membership during the term
of this Agreement.
 
(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
(viii) The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.
 
8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
 
(a) The Advisor agrees as follows:
 
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.
 
(ii) The Advisor will promptly notify CMF of the commencement of any material
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, directors, employees, agents or representatives;
regardless of whether such investigation, suit, action or proceeding also
involves CMF.  The Advisor will provide CMF with copies of any correspondence
(including, but not limited to, any notice or correspondence regarding the
violation, or potential violation, of position limits) from or to the CFTC, NFA
or any commodity exchange in connection with any material investigation or audit
of the Advisor’s business activities.
 
 
 

--------------------------------------------------------------------------------

 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (A) any error committed by the Advisor or its
principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv) The Advisor will maintain a net worth of not less than $100,000 during the
term of this Agreement.
 
(v) The Advisor intends to use its best efforts to close out all futures
positions prior to any applicable delivery period, and will use its best efforts
to avoid causing the Partnership to take delivery of any commodity.
 
(b) CMF agrees for itself and the Partnership that:
 
(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.
 
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
(iii) CMF will be responsible for compliance with the USA Patriot Act and
related anti-money-laundering regulations with respect to the Partnership and
its limited partners.
 
9. COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
 
10. ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
 
11. AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
 
 

--------------------------------------------------------------------------------

 
12. NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
 
If to CMF:
 
Ceres Managed Futures LLC
 
522 Fifth Avenue
 
14th Floor
 
New York, New York  10036
 
Attention:  Jennifer Magro
 
Email:  Jennifer.magro@morganstanleysmithbarney.com
 
If to the Advisor:
 
Altis Partners (Jersey) Limited
2 Hill Street
St. Helier
Jersey, JE2 4UA
United Kingdom
Attention:  Zbigniew Hermaszewski
       Stephen Hedgecock
 
Email: Stephen@altispartners.com
 
13. GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
14. ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the NFA or, if
the NFA shall refuse jurisdiction, then in accordance with the rules, then in
effect, of the American Arbitration Association; provided, however, that the
power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City.  Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.
 
15. NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement, except that certain persons not party to this Agreement may have
rights under Paragraph 6 hereof.
 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]
 

 
 

--------------------------------------------------------------------------------

 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION.  THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC
 
 
By:_/s/  Walter Davis________________

 
 
Walter Davis

 
 
President and Director

 


 
TACTICAL DIVERSIFIED FUTURES FUND L.P.
 
By:  Ceres Managed Futures LLC
 
  (General Partner)
 
 
By:_/s/  Walter Davis________________

 
 
Walter Davis

 
 
President and Director

 


 
ALTIS PARTNERS (JERSEY) LIMITED
 
 
By: _/s/  Natasha Reeve-Gray_________

 
 
Natasha Reeve-Gray

 
 
Director

 
 
By: _/s/  Tom O’Connor_____________

 
 
Tom O’Connor

 
 
Chief Operating Officer

 


 

